Title: From George Washington to the Pennsylvania Council of Safety, 7 March 1777
From: Washington, George
To: Pennsylvania Council of Safety



Gentlemen
Head Quarters Morris Town 7: March 1777

I am honoured with yours of the 5th with Genl Gates’s estimate of the force of the Enemy at Brunswic, which agrees with what I have collected from Deserters and other Channels: And Colo. Gurneys intelligence of the Enemy’s intended Rout to Philada by the way of South Amboy, which I have ever thought very practicable and probable. These Informations alone ought to suggest to you the necessity that there is, of having as many of your Militia as possible, immediately embodied and held ready to act as occasion may require. The City Militia should be particularly attended to, as they are a fine Body of Men, and laying so much together, they are able to throw in a very considerable Force upon an emergency, but they are so usefully employed at home, that they ought not to be drawn out but at the last extremity.
I must beg you will afford every Assistance to the recruiting and forwarding the Continental Troops of your State. There appears to me to be something extraordinary in the returns of your Regiments, from accounts I recd some time ago, I expected several of them were nearly full, but upon being furnished with actual Returns, I find they have only from Fifty to one hundred Men each. I fear this is owing, to the Officers having pocketted the Bounty Money, and returned the Men deserted who were never inlisted.
I have desired Genl Gates to scrutinize this Matter and I beg you will assist him, if wanted.

Colo. proctor has shewn me a letter from your Board, in which you require his attendance at Philada. He is so essentially necessary here at the head of the Artillery, in the absence of Genl Knox, now on his way from Boston, that I am obliged to detain him till his return, which will be in a few days.
As nothing but the good of the Service would have induced me to countermand your orders, I hope you will excuse the liberty taken by Gentlemen Your most obt Servt

Go: Washington

